DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furihata et al.
Furihata et al. (US Pub. No. 2017/0285450 A1) discloses:
Regarding claims 1 and 9, a projection system (Figure 1, element 100) comprising a central control platform (i.e. control section; Figure 1, element 250) and a projection apparatus (Figure 1, element 101), wherein the central control platform (Figure 1, element 250) is configured to generate a sequence signal (i.e. operation state) according to a self-defined setting (i.e. setting state; page 3, paragraph 0056, lines 4-6), and the projection apparatus (Figure 1, element 101) is coupled to the central control platform (Figure 1, element 250), wherein the projection apparatus d (Figure 1, element 101) comprises: a power circuit (Figure 5, element 215) configured to pass the sequence signal through an energy storage element to generate a power supply (i.e. power supply section; Figure 5, element 140); a first processing circuit (Figure 3, element 126) coupled to the power circuit (Figure 5, element 215) to perform an operation according to the power supply (i.e. power supply section illustrated in Figure 5), the first processing circuit (Figure 3, element 126) being further configured to generate a decoding result according to the sequence signal (i.e. operation state); and an optical engine module (Figure 3, element 113) coupled to the first processing circuit (Figure 3, element 126) and configured to obtain image information (i.e. receives the image signal/data) according to the decoding result and generate a display image (i.e. image projected on the screen) according to the image information (page 5, paragraph 0083, lines 5-11).
Regarding claims 2 and 10, the central control platform (Figure 1, element 250) generates the sequence signal switching between a first voltage (i.e. voltage associated with the ON state) and a second voltage (i.e. voltage associated with the OFF state) in a time interval according to the self-defined setting (i.e. setting state).
Regarding claims 3 and 11, a power generation circuit (Figure 3, element 140) configured to generate a first voltage; and a switch (Figure 3, element 143) disposed on a transmission path (Figure 3, element 147) of the first voltage and generating the sequence signal (i.e. operation state) according to the self-defined setting (i.e. setting state).
Regarding claims 4 and 12, a step-down circuit (Figure 3, element 200) configured to step down the sequence signal (i.e. operation state) and then transmit to the first processing circuit (Figure 3, element 126).
Regarding claims 5 and 13, the first processing circuit (Figure 3, element 126) receives the sequence signal (i.e. operation state) via a general-purpose input/output pin or an analog-to-digital pin (page 6, paragraph 0101, lines 9-12).
Regarding claims 6 and 14, the central control platform (i.e. control section; Figure 1, element 250) transmits the sequence signal (i.e. operation state) to the first processing circuit (Figure 3, element 126) through a power line communication mechanism, a controller area network, a local interconnect network, or a universal asynchronous receiver/transmitter (i.e. the wireless communication section [element 214] is connected to the internal bus [element 180]; page 4, paragraph 0065, lines 2-3 and 8-13).

Allowable Subject Matter
Claims 7-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7 and 15, Furihata et al. (US Pub. No. 2017/0285450 A1) discloses a projection apparatus (Figure 1, element 101) comprising: an imaging device (Figure 1, element 113) configured to perform projection according to the image information to generate the display image (page 5, paragraph 0083, lines 8-11).  However, Furihata et al. and the prior art of record neither shows nor suggests a projection system comprising a second processing circuit coupled to the first processing circuit and configured to obtain the image and a storage circuit configured to store multiple pieces of candidate image information.
Regarding claims 8 and 16, the claims are allowable based on their dependence from allowable claims 7 and 15 (respectively).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clatanoff et al. (US Pub. No. 2015/0245038 A1) discloses a system including a digital controller circuit coupled to a data interface, the digital controller circuit configured to receive image data for display and further configured to encode line data for transmission to a spatial light modulator using a data compression scheme; and the spatial light modulator coupled to the data interface and configured to receive encoded data and to decode the encoded data to produce unencoded data corresponding to pixel data for display on an array of pixel elements in the spatial light modulator; wherein data transmitted from the digital controller circuit to the spatial light modulator further comprises encoded data that is formed from bit planes using a data compression scheme to form partial lines of data.
Furihata et al. (US Pub. No. 2019/0187546 A1) teaches an image display device adapted to display an image including a connection section to which an interface board replaceable is connected, and which communicates with an external device via the interface board, a failure detection section adapted to detect a failure of the interface board connected to the connection section, and a control section adapted to limit power supply to the interface board in a case in which the failure detection section has detected the failure of the interface board.
Kasahara et al. (US Pub. No. 2019/0130868 A1) shows an image display apparatus including a display unit that displays an image, a connection unit connected to a replaceable interface board and communicating with an external apparatus via the interface board; and a control unit that determines a type of the interface board connected to the connection unit and restricts power supply to the interface board based on the type of the interface board.
Kotani (US Pub. No. 2011/0148212 A1) discloses a projector including an internal power supply, which supplies power to an electrical circuit in the projector, and a power supply terminal, which is electrically connected to a peripheral device. The projector also includes a switching circuit that switches between a power output state, in which power from the internal power supply is output via the power supply terminal to a peripheral device such as a remote control signal transmitter connected to the power supply terminal, and a power input state, in which power is input via the power supply terminal from a peripheral device such as a power supply device connected to the power supply terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



12/03/2022